Citation Nr: 1509210	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  01-07 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for subluxation of the left shoulder.  

2.  Entitlement to an effective date for service connection for post-traumatic stress disorder (PTSD) prior to February 9, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980 and from June 1981 to September 1991, with additional service in the Army National Guard of Texas from September 1991 to May 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for residuals of an ankle injury, and granted a rating greater than 10 percent, to 20 percent, for left shoulder subluxation, effective October 17, 2000.  An October 2002 rating decision found that new and material evidence had not been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).   

The Veteran testified at a January 2005 videoconference hearing before a former Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

In July, and again in August, 2005 the Veteran's motions for advancement of his case on the docket were denied.  

In a September 2005 decision the Board reopened the claim of service connection for PTSD and remanded that issue, as well as the other issues.  

In a January 2009 rating decision the Appeals Management Center (AMC) granted a separate 10 percent rating for left shoulder arthritis, effective August 23, 3005, as well as a separate noncompensable rating for postoperative (PO) left shoulder scars.  

In April 2009, the Board advised the Veteran that the Acting VLJ that conducted the January 2005 hearing was no longer employed at the Board.  The Veteran requested a hearing before a VLJ in Washington, D.C., but later requested a videoconference hearing.  In July 2009, the Board remanded the claims to schedule the Veteran for his requested hearing.  In May 2010 he testified at a videoconference hearing before a VLJ, and a transcript of that hearing is of record.  

In July 2010 the Board again remanded the claims.  

Because the VLJ that conducted the May 2010 videoconference was no longer with the Board, the Board remanded the case again, in September 2012 to schedule the Veteran for a travel Board hearing, which was conducted in July 2013 before the undersigned.  

An October 2013 Board decision granted service connection for a right ankle disability, which was effectuated by a November 2013 rating decision that assigned an initial 10 percent disability rating.  That Board decision remanded the other claims.  Subsequently, a March 2014 rating decision granted service connection for PTSD which was assigned an initial 50 percent disability rating, all effective February 9, 2007.  

The Veteran has not appealed the ratings assigned for the for a right ankle disability or for PTSD.  Thus, those matters are not before the Board.  However, as discussed in the remand portion of this decision, in March 2014 the Veteran filed a Notice of Disagreement (NOD) as to the assignment of the February 9, 2007, as the effective date for the grant of service connection for PTSD.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which includes the transcript of the July 2013 travel Board hearing, the January 2015 Post-Remand Brief of the Veteran's service representative, and VA treatment (CAPRI) records.  

Also, contained in VBMS are documents in August 2014 which show that the Veteran claimed an increase in his current "10% PTSD rating" (although that disability is actually rated 50 percent disabling).  This claim for an increased rating was accompanied by a statement and report of an August 2014 evaluation from a licensed professional counselor.  Also contained in VBMS is information in December 2013 indicating that the Veteran wished to claim service connection for painful arthritis of the cervical spine.  However, it does not appear that these claims have been adjudicated and, so, they are referred to the RO for initial consideration.  38 C.F.R. § 19.9(b) (2014).  

The issue of an effective date for service connection for PTSD prior to February 9, 2007, is addressed in the REMAND portion of the decision below and is REMANDED. 


FINDINGS OF FACT

Then Veteran's left shoulder disability is manifested by weakness and painful motion but abduction is not limited to only 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for subluxation of the left shoulder are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  

The Board remanded this case in September 2005 to provide the Veteran the appropriate notice of how to substantiate his claim for an increased rating for his left shoulder subluxation.  The AMC provided the Veteran with the appropriate notice by letter dated later in September 2005.  

The VCAA was intended to be provided prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the case has been readjudicated on multiple occasions, following each of the prior Board remands, as set forth above.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, multiple VA examination reports, and lay statements have been obtained.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims called Virtual VA, in which some of the Veteran's medical records have been associated.  He has testified at three hearings.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the testimony at the hearings focused on the elements for claim substantiation and specifically elicited testimony from the Veteran as to the relevant clinical history, the severity of his service-connected disability at issue and the effect it has on his employability.  

In the July 2010 Board remand it was requested that attempts be made to obtain any records relative to the Veteran's workers compensation claim for a work-related postservice left shoulder injury.  In August 2010 the Veteran was requested to submit any such records in his possession or, if he had none, to execute and return a release so that such records could be obtained.  However, the Veteran did not submit any such records or execute and return a release which would allow VA to obtain such records.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence). 

Moreover, following the hearings the Board remanded the case to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  

Also, neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearings in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  Thus, the Board finds that, consistent with Bryant, Id., the presiding official at each Board hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

And all this was in substantial compliance with the Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

On VA examination in January 1992 it was noted that the Veteran was right handed.  He had a 10 cm. surgical scar on the anterior aspect of the left shoulder which was well healed, nontender, nonsuppurative, and not attached to deeper tissues and which did not affect left shoulder function.  Left shoulder forward elevation was to 160 degrees, abduction was to 150 degrees, external rotation was to 45 degrees, and internal rotation was to 80 degrees.  There was no tenderness to palpation of the left shoulder joint.  The diagnosis was left shoulder subluxation, postoperative (PO) repair with residual pain and limited motion.  

On VA examination in May 1998 it was noted that the Veteran worked with housekeeping at a naval hospital.  He reported having twice injured his left shoulder during service and had left shoulder surgery in 1987.  An examiner opined that from the operative scarring it appeared that the surgery had been a capsular shift for instability.  The Veteran reported that due to worsening pain he had had an arthroscopic procedure in 1991 for scar removal.  He now complained of daily left shoulder pain which worsened on overhead activity, and limited motion but he had no complaints of instability.  X-rays revealed he had a high riding left shoulder with some minor decrease in joint space but no ostephytes.  On examination his left shoulder elevation was to 160 degrees, external rotation was to 85 degrees, and abduction was to 90 degrees.  The greatest pain was with elevation and abduction.  He had a positive apprehension and relocation sign, and anterior shoulder pain on this maneuver.  He had a positive impingement sign.  His PO left shoulder scar was well healed and without evidence of any defect.  There was no evidence of atrophy in the remaining portion of his upper extremities.  The conclusion was left shoulder pain, with clinical evidence and prior surgery for anterior instability without current, but there was a high risk of developing, degenerative changes.  His greatest current disability was limited motion and pain on overhead activity, which was a mild to moderate disability.  

In the Veteran's January 2001 claim for an increased rating for his service-connected left shoulder disorder he complained of having had continuous left shoulder pain.  

On VA examination in March 2001 it was noted that in the past the Veteran had had multiple episodes of physical therapy, with apparently appropriate exercise regimens that he no longer practiced.  His symptoms were occasional pain in the entire left shoulder and upper arm, mostly with overhead use of the arm.  He reported having some weakness in the left arm, especially in the fully abducted overhead position.  He reported having difficulty performing internal rotation, such that he could not scrub his back or insert a belt into rear belt loops.  On examination his shoulder contours were normal and symmetrical.  There was no perceptible spasm, deformity or localized tenderness of the shoulder.  Forward flexion was limited to 120 degrees, abduction to about 90 degrees, internal and external rotation were each to about 35 to 40 degrees.  He could shrug his shoulders.  Posterior movement of the shoulder was limited to about 20 degrees.  X-rays were negative.  The diagnosis was shoulder impingement syndrome without evidence of post-traumatic arthritis or rotator cuff tear.  

In December 2001 the Veteran claimed, in part, service connection for bilateral carpal tunnel syndrome (CTS), which was denied by an unappealed August 2002 rating decision.  

A December 2003 VA outpatient treatment (VAOPT) record shows that the Veteran was working full time at a naval hospital.  

At the January 2004 videoconference the Veteran testified that he was right handed.  He worked in maintenance at a hospital.  He could only work about 5 minutes operating machinery and performing his work before having to rest due to left shoulder soreness.  When this shoulder was overtaxed it was difficult to move his left arm to more than about 25 degrees, or halfway, between his body and being parallel with the ground.  When last examined he had complained of this but the examiner had passively moved the Veteran's left arm beyond this point.  

VAOPT records show that a September 2004 left shoulder MRI revealed tendinopathy of the rotator cuff tendons without evidence of any tear.  Later that month he reported that he could barely lift his left arm due to having aggravated the left shoulder disorder at work.  In October 2004 he had weakness of left shoulder abduction and point tenderness over the anterior margin.  In January 2005 he reported that left elbow pain interfered with his work.  He was given an analgesic injection for left lateral epicondylitis.  An MRI in August 2005 revealed minimal acromioclavicular (AC) arthropathy but no evidence of a rotator cuff tear.  There was no evidence of significant atrophy of the muscles of the left shoulder.  

VAOPT records show that in October 2006 the Veteran asked for a letter explaining to his supervisor why he had missed so much time from work and what bearing his medical problems had on his work absence and performance.  The diagnoses were PTSD, lumbar spine stenosis, and left shoulder arthralgia.  In May 2007 it was noted that he had been out of work for several months after injuring his shoulder on the job.  He was now doing limited duty in the linen room.  He had been followed by outside providers under workers compensation since the injury.  In March 2008 he complained of chronic left shoulder pain for which he occasionally took nonsteroidal anti-inflammatory medication but he had pain most of the day.  He had some limitation of full range of motion.  On examination he had crepitation on left shoulder movement, limited motion, and diminished strength due to pain but he had no edema.  

On VA examination in December 2008 the Veteran complained of continuous left shoulder pain but no swelling.  He used a sling periodically but without relief.  He reported that he was unable to lift his left arm over his head, and could not jog or participate in sports.  At work he could not use a buffer on floors.  He had flare-ups twice weekly for about a day, during which he had minimal use of the left arm.  On examination his multiple PO scars were asymptomatic.  There was some tenderness in the anterior AC joint region.  Motor strength was 5/5 in all planes.  Abduction was 110 degrees, forward flexion was 130 degrees, and external and internal rotation were to 50 degrees.  He had pain in all planes of motion.  The examiner reported that the Veteran had no "DeLuca" criteria.  There were no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  

During VA treatment in January 2009, the Veteran complained of an acute exacerbation of left shoulder pain, aggravated by lifting laundry.  On examination, there was limitation of range of motion secondary to pain. 

During the May 2010 videoconference the Veteran testified that movement of his left arm away from his body was very difficult in performing his job.  Also, during his recent VA examination it was the examining physician that had moved the Veteran's left arm because the Veteran could only move his left arm just a little bit away from his body.  He had been told about 7 or 8 years ago that he was still too young to have a left shoulder replacement.  He had filed a claim for workman's compensation in 2007 due to a work related injury of his left shoulder.  

The treatment reports from VAMC, Charleston, SC, showed continued complaints of bilateral hand pain due to carpal tunnel syndrome. 

On VA examination in November 2010 it was noted that the Veteran reported that he had pulled his left shoulder at work without any significant change in his long-term symptoms or abilities.  He continued to have pain all day, every day.  He used a sling, as needed, without relief.  He also took Advil as needed, without relief.  His activities of daily living were restricted in that he was unable to life his arm overhead and unable to participate in sports or jog.  At work, in a commercial laundry, he had difficulty folding blankets and was unable to buff floors.  He had flare-ups three times weekly, lasting up to two days, without additional restrictions of activity, just a global reduction of ability to use the left shoulder.  The impression was that there was no indication that his left shoulder problem became permanently or significantly worse due to his 2007 work-related injury.  

On examination the Veteran had tenderness over the AC joint.  Abduction was to 100 degrees, forward flexion was to 105 degrees, and internal as well as external rotation were to 45 degrees.  He had pain in all planes of motion but without diminution with repetitive testing.  It was reported that there were no "DeLuca" criteria.  He had normal sensation and 5/5 motor strength.  After a review of the claims files it was opined that the current left shoulder condition was a continuation of the problems which had their onset during service.  His past left shoulder surgeries all predisposed him to an easier injury and, so, even though he may have had a work-related injury after service, the likelihood was that the severity of that injury was increased by his prior surgeries.  

VAOPT records reveal that in February 2011 the Veteran reported that he could barely move his left shoulder due to pain.  In March 2011 it was recorded that he was known to have neck and shoulder pain.  A private physician had reportedly thought that the pain was neuropathic in nature.  The pain traveled down his shoulder to his hand.  The pain was worse when he turned his head to the left.  Later that month, when he had similar complaints, the assessments included cervical spondylosis.  In July 2011 it was noted that his pain radiated from his neck into the left shoulder and was worsened when he lifted his arm and with lifting objects.  

VA electronic treatment (CAPRI) records contained in Virtual VA include a May 2013 record which shows that the Veteran complained of left shoulder pain which was worse with lifting boxes overhead.  He has to use his right hand to do most of the work and his left hand to guide the objects.  He was now unable to lift his left hand and arm past his shoulder and neck.  Also, he was having some weakness in the shoulder region as well and it was tender to palpation.  A June 2013 left shoulder MRI revealed that the rotator cuff is intact.  There was some osteoarthritis of the AC joint.  The glenohumeral joint was intact.  The bulk of the subscapularis muscle appears reduced compared with the other rotator cuff muscles, which all appear to be fairly prominent.  There was a question of whether there was isolated subscapularis muscle atrophy.  

At the July 2013 travel Board hearing the Veteran testified that he was right handed.  Page 9 of the transcript.  He had had physical therapy and the treating personnel wanted to give him injections into the left shoulder.  He again reported that the most recent VA examiner had actually performed the movement of the Veteran's left arm.  He testified that he had left shoulder pain if he moved his arm six inches away from his body.  Page 10.  He was developing numbness in his left arm.  All of his current treatment was with VA.  There were no relevant records at the Beaufort Memorial Hospital.  

On VA examination in January 2014 the Veteran's claim file was reviewed.  It was reported that the diagnoses were subluxation, subscapularis muscle atrophy, and osteoarthritis of the AC joint.  He had had surgery in 1987 to tighten his left shoulder ligaments and in 1991 to remove scar tissue.  He had chronic pain, with some days being worse than others.  He estimated that the pain could get at high as 9 on a scale of 10.  When it hurt that much he applied heat if at home and took medication for pain.  He was working and was careful not to lift anything heavy with his left arm and not to reach overhead with the left arm.  He was right handed.  The Veteran reported that as to the impact of flare-ups that sometimes when lying on his stomach at night, the entire left arm would become numb.  

On physical examination left shoulder flexion was to 140 degrees, with pain beginning at 120 degrees.  Abduction was to 160 degrees, with pain beginning at 140 degrees.  After three repetitions of motion, flexion was to 140 degrees and abduction was to 160 degrees.  It was reported that he had no additional limitation of motion after repetitive-use testing, although he did have functional loss or impairment due to less motion than normal, weakened movement, excess fatigability, incoordination, and painful motion.  He had no localized tenderness or pain on palpation of the joints or soft tissue and there was no guarding.  Left shoulder strength on abduction was 4/5 and in forward flexion it was also 4/5.  There was no glenohumeral ankylosis.  All tests for rotator cuff conditions were positive.  He had a history of mechanical symptom, e.g., clicking but no recurrent dislocations.  It was noted that a June 2013 MRI had disclosed quite marked osteoarthritis of the left shoulder.  There was no tenderness on palpation of the AC joint.  

The examiner stated that the left shoulder condition impacted the Veteran's work in that he worked in a storeroom at Parris Island.  When he lifted objects, he was careful and did not do any overhead lifting except with his right arm.  The current severity of the left shoulder disorder was moderate.  It did prevent the Veteran from working overhead or lifting anything of significant weight, either at home or at work.  However it was not severe enough to keep him from working at his job in a storeroom.  All of his symptoms of pain, decreased range of motion, and weakness were attributed to his diagnosed subluxation of the left shoulder.  It was not possible to distinguish any symptoms and effects of the service-connected left shoulder disorder from those attributable to any postservice left shoulder injury, including any injury in 2007 and even the Veteran could not make such a distinction.  

Rating Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability impacts his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule) in light of the history of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  But, separate evaluations for separate and distinct symptomatology may be assigned where none is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262.  Also, if two evaluations are potentially applicable, the higher is assigned if the disability picture more nearly approximates those criteria; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Consideration is given to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Painful motion with joint or periarticular pathology as productive of disability, and crepitation should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59.  

When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Normal forward elevation, or flexion, of the shoulder is from 0 to 180 degrees. Normal shoulder abduction is also from 0 to 180 degrees. Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Only one upper extremity will be considered the dominant, i.e., major, extremity for rating purposes. 38 C.F.R. § 4.69.  

In the VA Schedule for Rating Disabilities, the Diagnostic Codes (DCs) for rating impairment due to service-connected disabilities of the shoulder include: Diagnostic Code 5200 (ankylosis of scapulohumeral articulation), Diagnostic Code 5201 (limitation of motion of the arm), Diagnostic Code 5202 (other impairment of the humerus), and Diagnostic Code 5203 (impairment of the clavicle or scapula).  Commonly used diagnostic codes include Diagnostic Code 5201-5203.  

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  According to the relevant diagnostic code which rates impairment resulting from limitation of motion of the arm, such limitation to the shoulder level warrants a 20 percent rating for either the major or minor extremity.  38 C.F.R. § 4.71a, DC 5201.  Limitation of the arm to midway between the side and the shoulder level warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Id.  Limitation of the arm to 25 degrees from the side warrants a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  Id.  

According to the diagnostic code which evaluates impairment of the humerus, malunion of the humerus with marked deformity warrants a 20 percent evaluation for the minor arm, and with moderate deformity warrants a 20 percent evaluation for either the major or minor arm.  38 C.F.R. § 4.71a, DC 5202.  Recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding movement at only the shoulder level warrants a 20 percent rating for either the minor or major arm, and with frequent episodes and guarding of all arm movements warrants a 20 percent rating for the minor arm.  Id.  Evidence of fibrous union of the humerus supports a 40 percent rating for the minor extremity.  Id.  Evidence of nonunion of the humerus (false flail joint) supports a 50 percent rating for the minor extremity.  Id.  Evidence of loss of the head of the humerus (flail shoulder) supports a 70 percent rating for the minor extremity.  Id.  

Malunion of the clavicle or scapula warrants a 10 percent rating for either the major or minor extremity.  38 C.F.R. § 4.71a, DC 5203.  Nonunion of the clavicle or scapula without loose movement also warrants a 10 percent rating for either the major or minor extremity.  Id.  Nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating for either the major or minor extremity.  Id.  Dislocation of the clavicle or scapula also warrants a 20 percent rating for either the major or minor extremity.  Id.  Impairment of the clavicle or scapula may also be evaluated based upon impairment of function of the contiguous joint.  Id.  

Ankylosis of the scapulohumeral articulation in a favorable position, in abduction to 60 degrees and intact ability to reach the mouth and head, warrants a 20 percent rating when affecting the minor extremity.  When ankylosis is intermediate, between favorable and unfavorable, a 30 percent rating is warranted when affecting the minor extremity.  With ankylosis in an unfavorable position, with abduction limited to 25 degrees from the side a 40 percent rating when affecting the minor extremity.  38 C.F.R. § 4.71a, DC 5200.  

Analysis

Initially, the Board notes that in the July 2010 remand it was observed that the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes pyramiding and is prohibited under 38 C.F.R. § 4.14 but that a January 2009 rating decision by the AMC granted a separate 10 percent rating for degenerative arthritis of the left shoulder, effective August 23, 2005.  The Board indicated that this separate rating was assigned for painful or limited motion of a major joint.  However, the current 20 percent rating for subluxation of the left shoulder joint, under 38 C.F.R. § 4.71a, Diagnostic Code 5201, encompassed limitation of the minor arm at shoulder level or midway between the side and shoulder level.  Thus, to the extent that both ratings are based on limitation of motion, the assignment of a separate 10 percent rating for degenerative arthritis there appeared to be a possibility of pyramiding.  The AMC was to ensure that appropriate regulations were followed in evaluating the service-connected left shoulder disability.  

The plain language of 38 C.F.R. § 4.71a confirms that a Veteran is only entitled to a single disability rating under DC 5201 for each arm that suffers from limited motion of the shoulder joint.  See Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  See 38 C.F.R. § 4.71a, DC 5201.  The plain meaning of DC 5201, therefore, is that any "limitation of motion of" a single arm at the shoulder joint constitutes a single disability, regardless of the number of planes in which the arm's motion is limited.  Yonek, 772 F.3d at 1359. 

After the 2010 Board remand the AMC did not address this matter.  Thus, in a 2013 Board remand this matter was again drawn to the attention of the AMC for any corrective action, if needed.  However, following the 2013 Board remand the AMC has again not addressed this matter.  From this inaction, the Board can only conclude that the AMC has determined that there is no impropriety in the assignments of the separate disability ratings, as discussed above.  Because this matter has not been formally addressed, the Veteran is not in any position to appeal a potentially adverse determination and the Board, being an appellate body, may not make such a determination in the first instance.  Thus, this matter is not before the Board at this time.  Moreover, to the extent that there may be (and the Board makes no determination in this regard) a violation of the prohibition against pyramiding, it accrues to the benefit of the Veteran and, so, there is no prejudice to the Veteran in the Board's not addressing this matter at this time.  

The Veteran has appealed the assignment of a 20 percent evaluation for the left shoulder disability.  The 20 percent evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of motion of the left arm to midway between the side and the shoulder level.  In order to warrant a higher evaluation of 30 percent, there must be the functional equivalent of limitation of motion of the left arm to only 25 degrees from the side.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Veteran has emphasized that he has pain on abduction of the left arm beginning at only six or so inches from his side.  However, the current 20 percent encompasses disability resulting from not only pain but also from weakness.  

After a review of the evidence of record, the Board finds that an increase rating for the Veteran's left shoulder disorder is not warranted.  The Veteran's examinations show painful range of motion, which is in excess of being limited to only 25 degrees from the side, thus warranting no more than the current 20 percent rating under 38 C.F.R. §§ 4.59, 4.71a, DC 5201.  Although the appellant had pain on motion, such pain does not functionally limit motion of the left arm to 25 degrees from his side.  

Here, neither the lay nor medical evidence establishes that motion of the left arm is functionally equivalent to motion being limited to raising his left arm to only 25 degrees from his side.  Rather, the examinations disclosed that he retained useful abduction and flexion.  

The Veteran has consistently described pain upon movement and the record shows consistent reports of pain, anywhere from mild to moderate levels.  However, the fact that a Veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  In that regard, the evidence does not reflect that pain or any of the other DeLuca factors resulted in limitation of motion that more nearly approximated the next higher rating of 30 percent (motion limited to raising the arm to only 25 degrees from the side), warranting a higher rating under DC 5201.  

In VA examinations throughout this appeal the Veteran demonstrated that despite any atrophy of the subscapularis muscle he was able to perform repetitive-use testing and showed no additional limitation of motion following such testing which would equate to limitation of abduction to only 25 degrees from the side.  Any additional functional loss due to pain and weakness in the left shoulder joint is contemplated in the current 20 percent rating.  

The Veteran's testimony reflects that he contests the range of motion testing on VA examinations.  Specifically, he stated that the range of motion testing was passive, i.e., done by the examiner's moving his arm.  However, his own testimony shows that he acknowledged that while he has pain on abduction , ie.e., movement of the arm away from his body, he has pain beginning at only a few inches away from his body but, nevertheless, he can raise his arm to shoulder level.  Moreover, the results of several examinations reflect that range of motion testing was done repetitively with no or very little change in range of motion even when considering fatigue, pain, incoordination, etc.  

Furthermore, there is no lay or medical evidence of limitation of instability, even though recent tests as to his rotator cuff were positive.  The Board considered the Veteran's statements and testimony as to pain and inability to use his left arm in conjunction with the objective medical findings of record.  However, the degree of limitation of motion which the Veteran has described has not been shown upon objective examinations of record. 

Also, it must be noted that the Veteran also has nonservice-connected carpal tunnel syndrome of the left hand and epicondylitis of the left elbow, but service connection is not in effect for either of these disorders.  Similarly, as to his complaints of numbness and pain from the neck down his entire left arm, to the hand, this is clearly a symptom of his nonservice-connected spondylosis of the cervical spine, and service connection is also not in effect for this disability.  Thus, the symptoms stemming from these nonservice-connected disorders may not be considered for rating purposes.  However, this is not to say that the Board is attempting to distinguish any symptoms of left shoulder disability stemming from the Veteran's postservice work-related injury from the symptoms which are considered for rating purposes.  Rather, the Board construes all symptoms relative to the Veteran's left shoulder as being service-connected for rating purposes.  

Additionally, given that the Veteran is not shown to have experienced ankylosis or impairment of the humerus, clavicle or scapula, a higher rating under alternative diagnostic criteria contemplating shoulder disabilities is not warranted at any time.  See DCs 5200, 5202, 5203. 

Accordingly, the Board finds that the evidence of record warrants no more than the current 20 percent disability rating for painful and limited motion, rated under DC 5201.  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected left shoulder disorder is evaluated under 38 C.F.R. § 4.71a, DC 5201 the criteria of which are found by the Board to specifically contemplate the level of functional impairment caused by this disability.  Throughout this appeal the disability has been manifested by painful and limited motion.  By regulation, the rating assigned for the service-connected shoulder disorder must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above).  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, and disuse atrophy.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's complaints, signs, and symptoms are congruent with the disability picture represented by the current disability rating.  Evaluations in excess of the current rating are provided for certain manifestations of service-connected left shoulder disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  Specifically, a higher rating could be assigned if he develops greater limitation of motion or he develops ankylosis.  Thus, the rating criteria for the currently assigned ratings reasonably describe the Veteran's disability level and symptomatology.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left shoulder disorder, the evidence shows no distinct periods of time during the appeal period when the disorder varied to such an extent that a rating greater than currently assigned would be warranted.  Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Consequently, the Board concludes that the schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see also 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5242, 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a rating in excess of that currently assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for subluxation of the left shoulder is denied.  


REMAND

A March 2014 rating decision granted service connection for PTSD which was assigned an initial 50 percent disability rating, effective February 9, 2007.  

However, in March 2014 the Veteran filed a Notice of Disagreement (NOD) as to the assignment of the February 9, 2007, as the effective date for the grant of service connection for PTSD.  

By filing an NOD, appellate review of this issue has been initiated.  The next step in the appellate process is for the RO to issue to the Veteran and the Veteran's representative an SOC.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this matter must be remanded to the RO for the issuance of a SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, the case is REMANDED for the following action:

The RO must issue to the Veteran and the Veteran's representative an SOC addressing the claim for an effective date for service connection for PTSD prior to February 9, 2007.  

Along with the SOC, the RO must furnish to the Veteran and the Veteran's representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for perfecting an appeal as to this issue.  

The Veteran and the Veteran's representative are hereby reminded that appellate consideration of the matter identified above, i.e., an effective date for service connection for PTSD prior to February 9, 2007, may be obtained only if a timely appeal is perfected.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


